Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendment filed on 2/28/2022 does not constitute new matter, and has been accepted by Examiner.

Information Disclosure Statement
IDS(es) submitted on 1/28/2022 has/have been considered.

	Allowable Subject Matter
Claims 1-10, 12-19 are allowed.
	Independent claims 1 and 14 are allowed because the closest prior art of Jiang et al. (US 2006/0135160; hereinafter Jiang) cannot fully encompass all the features and particulars of the claim(s), nor can said reference be combined with any other references to render all said features and limitations obvious in combinations, especially the limitations of,
responsive to determining that the current location of the mobile device is
outside the geographical coverage area of the preferred
telecommunications network, calculating an expected time of arrival of the
mobile device into the geographical coverage area of the preferred
telecommunications network;
sending, based on the expected time of arrival, a second message to the
non-preferred VPLMN requesting a second attribute value associated with an
updated location of the mobile device; and
responsive to determining that the updated location of the mobile device is
within the geographical coverage area of the preferred telecommunications
network, sending a first command to the non-preferred VPLMN directing the non-
preferred VPLMN to discontinue attachment of the mobile device thereto;

in combinations with all the rest of the features and limitations within the claim(s).
Depending claims 2-10, 12, 13, and 15-19 are also allowed with the same rationale.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUCK HUYNH whose telephone number is (571)272-7866. The examiner can normally be reached M-F 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy Wang-Hurst can be reached on 571-270-5371. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUCK HUYNH/           Primary Examiner, Art Unit 2644